   Case 2:20-cr-00100-MHT-SRW Document 87 Filed 02/22/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )              CRIMINAL ACTION NO.
     v.                    )                 2:20cr100-MHT
                           )                      (WO)
TAWASAKI LEONORDA WILLIAMS )

                                ORDER

    Based on the representations made on the record

during the status conference on February 22, 2021, it

is ORDERED that the in-person sentencing for defendant

Tawasaki Leonorda Williams, currently set for February

25, 2021, is reset for March 5, 2021, at 10:00 a.m., in

Courtroom    2FMJ   of   the    Frank    M.   Johnson     Jr.    United

States      Courthouse      Complex,      One      Church       Street,

Montgomery, Alabama.         The U.S. Marshal is to arrange

for the physical presence of defendant Williams.

    DONE, this the 23rd day of February, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
